J-S48001-14

NON-PRECEDENTIAL DECISION             SEE SUPERIOR COURT I.O.P 65.37

IN THE INTEREST OF: R.A., A MINOR         : IN THE SUPERIOR COURT OF
                                          :      PENNSYLVANIA
                                          :
                                          :
                                          :
APPEAL OF: J.V.                             No. 548 MDA 2014

              Appeal from the Order entered February 24, 2014,
                 Court of Common Pleas, Schuylkill County,
              Criminal Division at No. CP-54-DP-0000220-2013


IN THE INTEREST OF: R.A., A MINOR         : IN THE SUPERIOR COURT OF
                                          :      PENNSYLVANIA
                                          :
                                          :
                                          :
APPEAL OF: J.V.                             No. 553 MDA 2014

              Appeal from the Order entered February 24, 2014,
                 Court of Common Pleas, Schuylkill County,
              Criminal Division at No. CP-54-DP-0000219-2013

BEFORE: DONOHUE, JENKINS and PLATT*, JJ.

MEMORANDUM BY DONOHUE, J.:                       FILED AUGUST 01, 2014



                     urt on February 24, 2014, adjudicating R.A., age 14




For the reasons that follow, we affirm.

      A brief summary of the relevant facts and procedural history is as

follows. On August 6, 2013, Schuylkill County Children and Youth Services




*Retired Senior Judge assigned to the Superior Court.
J-S48001-14


                                                  ren dependent and issued

protective orders on August 27, 2013.

      On February 5, 2014, the Agency filed a shelter care application with

regard to the Children based on its concerns for the safety of the Children.

The Agency requested the trial court to transfer custody of the Children to




court held a hearing on February 24, 2014.

                                              the General Protective Unit of

the Agency, testified at the hearing.      Fehr testified that she filed the

protective order and recommendation to transfer custody of the Children to




contact with two 8-year-old-         Id. at 6.   In November 2013, Mother



be if she entered into a relations                                  Id. at 7.

The Agency informed Mother that it would say no contact with the children

until the Agency verified his charges and restrictions. Id. Despite receiving

                                                            ted in December




they had no unsupervised contact. Id.



                                     -2-
J-S48001-14


      D.F. met with the Agency and signed releases so the Agency could

obtain records from his incarceration.     Id.

that although D.F. received treatment while in prison, he did not continue

treatment after being released. N.T., 2/24/14, at 26-27. This information

left the Agency with concerns that he may be at risk to re-offend. Id. at 27.



Mother failed to complete a mental health evaluation as requested by the

Agency and ordered by court in August 2013.1 Id. at 8. Mother scheduled

an appointment, however, there were several delays caused by insurance

issues, issues with determining the proper evaluator, and inclement

weather.   Id. at 9.    Mother failed to return phone calls to reschedule the

evaluation. Id. at 9.



Agency, testified that Mother called the Agency up to 20 times a day. Id. at




Children. N.T., 2/24/14, at 24. The police and the Agency investigated and

determined that the allegations were unsubstantiated. Id. at 24.




1
    The Agency requested the mental health evaluation because Mother

a facility for mental health treatment.    N.T., 2/24/14, at 15. The Agency
                                           al health to determine her ability to
parent K.A. Id.


                                     -3-
J-S48001-14


      At the conclusion of the hearing, the trial court adjudicated the



obtain a psychological evaluation. Id. at 47. The trial court also accepted



Father. Id. On March 26, 2014, Mother filed a timely notice of appeal. On

appeal, Mother raises the following issues for our review:

      1.    Did the trial court err and commit an abuse of
            discretion when it determined that the [C]hildren
            continued to be dependent even though the evidence
            presented was not clear and convincing that
            dependency should continue?

      2.    Did the trial court err and commit an abuse of
            discretion when it determined that the best
            placement for the [C]hildren was with [] Father and,
            therefore, removed the [C]hildren from the home of
            their Mother without a showing that the [C]hildren
            were at risk?



      For her first issue on appeal, Mother argues that the trial court erred

and committed an abuse of discretion when it determined that the Children

continued to be dependent even though the evidence presented was not

clear and convincing. We begin with our well-settled standard of review for

dependency cases:

            [T]he standard of review in dependency cases
            requires an appellate court to accept the findings of
            fact and credibility determinations of the trial court if
            they are supported by the record, but does not
            require the appellate court to accept the lower




                                      -4-
J-S48001-14



            we review for an abuse of discretion.

In re E.B., 83 A.3d 426, 430-31 (Pa. Super. 2013) (citing In re R.J.T., 9

A.3d 1179, 1190 (Pa. 2010)).

      Sectio

relevant part as a child who is

            without proper parental care or control, subsistence,
            education as required by law, or other care or control
            necessary for his physical, mental, or emotional
            health, or morals. A determination that there is a
            lack of proper parental care or control may be based
            upon evidence of conduct by the parent, guardian or
            other custodian that places the health, safety or
            welfare of the child at risk, including evidence of the
            p
            alcohol or a controlled substance that places the
            health, safety or welfare of the child at risk.

42 Pa.C.S.A. § 6302(1).

      The petitioner carries the burden of demonstrating by clear and

convincing evidence that the child meets the statutory definition of

dependency. In re J.J., 69 A.3d 724, 730 (Pa. Super. 2013) (citing In re

J.C., 5 A.3d 284, 289 (Pa. Super. 2010)).

                                                                , weighty, and

convincing as to enable the trier of facts to come to a clear conviction

                                                                In re A.B., 63

A.3d 345, 349 (Pa. Super. 2013) (citing In re C.R.S., 696 A.2d 840, 843

(Pa. Super. 1997)).




                                     -5-
J-S48001-14




Court Opinion, 4/29/14



                                                      2
                                                          Mother permitted D.F.

                                                          s recommendation that

Mother avoid contact.      N.T., 2/24/14, at 7.      In addition, Schumacher



treatment after being released from incarceration, despite a court order to

do so, would heighten his risk of re-offending. Id. at 26-27.

      The Agency also      presented evidence supporting their concerns



for mental evaluation and has since failed to reschedule the appointment.

Id. at 8-9.   Mother also made repeated and excessive phone calls to the

Agency, up to 20 times in one day and made unfounded accusations of

sexual abuse by Paternal Grandmother while choosing to be in a relationship

                                      Id. at 24.       Moreover, despite her


2
   Mother testified that she was no longer in a relationship with D.F. N.T.,
2/24/14, at 30. However, Mother also testified at the hearing that she could
no longer speak about D.F. under HIPAA because she is a licensed EMT and
he became a patient of hers. Id. at 39. The Agency testified that they were
unable to verify the status of their relationship. Id. at 8. The trial court did
                                                                        . to be
credible. Id. at 46; Trial Court Opinion, 4/29/14, at 10.


                                     -6-
J-S48001-14


unsubstantiated allegations of sexual abuse by Paternal Grandmother,

Mother testified that she did not see a problem with the Children being at

              Id. at 39.

      After reviewing the record, we conclude that the Agency established



children at risk.   As a result, the trial court did not abuse its discretion in

adjudicating the Children dependent.

      For her second issue on appeal, Mother argues that the trial court

erred and abused its discretion when it determined that the best placement



home without a showing that the Children were at risk. At the outset, we

                     claim that the trial court removed the Children from her

home without a showing that the Children were at risk is meritless given our



      We further conclude that the trial court did not err or abuse its

discretion in finding that the best placement for the Children was with

Father. Section 6351 of the Juvenile Act governs the disposition of children

adjudged to be dependent. It provides, in relevant part:

            (a) General rule.--If the child is found to be a
            dependent child the court may make any of the
            following orders of disposition best suited to the
            safety, protection and physical, mental, and moral
            welfare of the child:




                                      -7-
J-S48001-14


                  (1) Permit the child to remain with his parents,
                  guardian, or other custodian, subject to
                  conditions and limitations as the court
                  prescribes, including supervision as directed by
                  the court for the protection of the child.

42 Pa.C.S.A. § 6351(a)(1).




In re K.C., 903 A.2d 12, 14 (Pa. Super. 2006) (citing In re Sweeney, 574

A.2d 690, 691 (Pa. Super. 1990)). In this case, the trial court, citing to its

obligation to ensure the safety of the Children, determine

the evidence presented, the best interests of the [C]hildren were served by



Opinion, 4/29/14, at 11.       Furthermore, the trial court determined that

transferring custody to Father was the least restrictive measure to ensure

the safety of the Children. Id. at 9.

      Although Mother alleged that Paternal Grandmother sexually abused

the Children, the Agency and the police determined that these allegations

were unsubstantiated.        Moreover, the trial court found credible the




The Agency further recommended that all three of F




                                        -8-
J-S48001-14


and her apparent mental health issues, we conclude that the trial court did

not abuse its discretion by placing the Children with Father.

      Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/1/2014




                                     -9-